Citation Nr: 1225187	
Decision Date: 07/19/12    Archive Date: 07/30/12

DOCKET NO.  09-36 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating higher than 10 percent for chondrocalcinosis of the left knee.

2.  Entitlement to a disability rating higher than 10 percent for chondrocalcinosis of the right knee.




ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



INTRODUCTION

The Veteran had active military service from January 1985 to January 2002, with three years of prior active service. 

This appeal to the Board of Veterans' Appeals (Board) is from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the Veteran's claims for ratings higher than 10 percent for his left and right knee disabilities.

In April 2011, the Board remanded these claims to the RO via the Appeals Management Center (AMC) in Washington, DC, because the Veteran had submitted additional relevant evidence since the statement of the case (SOC) that he wanted the RO, rather than the Board, to initially consider.  So, as the Agency of Original Jurisdiction (AOJ), the RO needed to address this additional evidence in a supplemental SOC (SSOC).  See 38 C.F.R. §§ 19.31, 19.37, 20.800, 20.1304(c) (2011); see also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).

The AMC subsequently sent the Veteran a letter in May 2011 indicating that it, rather than the RO, would be handling the additional development of the claims on remand.  And, to this end, the AMC sent him an SSOC in April 2012 addressing this additional evidence, but continuing to deny the claims.  The AMC since has returned the file to the Board for further appellate consideration of the claims.  Unfortunately, however, the Board must again remand these claims to the RO via the AMC.

The Veteran has both a hard copy and electronic ("Virtual VA") claims file.  And the Board sees that, while the AMC was processing the Board's prior remand, the Veteran filed several additional claims at the St. Petersburg RO that were separately adjudicated.  The RO issued rating decisions in March 2010, August 2010, and September 2011, deciding these other claims.  But paper copies of these decisions concerning these other claims are not in the Veteran's hard copy claims file, and many of the documents considered in these decisions also are not in the hard copy claims file.  According to the Veterans Appeals Contact and Locator System (VACOLS), i.e., VA's appeals tracking records system, it appears the RO is currently processing some of these other claims.  But as appeals of these other claims have not yet been perfected, they are not before the Board.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200 (2011).


REMAND

The Veteran recently wrote a letter to his Congressman in January 2012 expressing his frustration in the RO not granting at least two of these other claims mentioned - and specifically concerning the rating for a mental disorder that he described as posttraumatic stress disorder (PTSD), although considered instead as a panic or social disorder, and for a total disability rating based on individual unemployability (TDIU).  Along with this letter, he submitted a supporting medical statement dated in October 2011 from L.D.W., PhD., which the Veteran says "connects the dots" in terms of establishing he is 100-percent disabled because of this mental disorder and unemployable.  He stressed the urgency of deciding these other claims in his favor, especially since his home had gone into foreclosure, so his financial hardship, and he said this disorder can be rated and resolved at the St. Petersburg RO.  Regarding the issues of his entitlement to higher ratings for his left and right knee disabilities on appeal at the AMC/Board (BVA), he indicated these claims "can be deferred for now."  He also indicated he has a disability claim pending with the Social Security Administration (SSA).  The medical and other records considered by this other Federal agency are not in the claims file and, therefore, need to be obtained before readjudicating the claims since they are potentially relevant.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) (VA's duty to assist specifically includes requesting information and evidence from other Federal departments or agencies if potentially pertinent to the claims before VA).


Further regarding these claims for higher ratings for the left and right knee disabilities, the Veteran also needs to be reexamined to reassess the severity of these disabilities since his most recent VA compensation examination was in December 2008, so more than 31/2 years ago.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  See also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (wherein the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); see, too, Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).  See, as well, VAOPGCPREC 11-95 (April 7, 1995) and Green v. Derwinski, 1 Vet. App. 121 (1991).

The RO/AMC also needs to associate paper copies of the decisions deciding the other claims that are not in the hard copy claims file, and some of which apparently also are not in the Veteran's electronic ("Virtual VA") file either.  The RO/AMC therefore should attempt to consolidate these documents in the Veteran's claims file (hard copy and electronic) so the Board may take these other decisions into consideration to the extent they relate to the claims that are currently at issue on appeal.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(2); Dunn v. West, 11 Vet. App. 462, 466-67 (1998); and Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive, if not actual, possession of the agency since generated by VA and must be obtained if they could be determinative of the claim).


Accordingly, the claims are REMANDED for the following additional development and consideration:

1.  Consolidate documents from any temporary folder relating to the Veteran that is at the St. Petersburg RO with his hard copy and electronic ("Virtual VA") claims file so the Board may review and consider these other records, which apparently concern additional decisions this RO has issued deciding other claims.

2.  Obtain the Veteran's SSA records, including all medical records this other Federal agency considered in determining his entitlement to disability benefits.

Since these records are in the possession of a Federal department or agency, the attempts to obtain them are governed by 38 C.F.R. § 3.159(c)(2).

If the attempts to obtain these records prove unsuccessful, and it is determined that further attempts would be futile, then document this in the file, including specifying what attempts were made, and notify the Veteran of this in accordance with 38 C.F.R. § 3.159(e).

3.  Upon completion of the above, schedule an appropriate VA compensation examination to reassess the severity of the Veteran's service-connected left and right knee disabilities.  This includes, but is not limited to, determining his range of motion on flexion and extension, whether there is additional functional or other impairment on account of pain, weakness, premature or excess fatigability, and incoordination, and whether there is recurrent subluxation or lateral instability, ankylosis, etc.

The examiner must address all applicable rating criteria and discuss the underlying rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file. 

4.  Then readjudicate these claims for higher ratings for the left and right knee disabilities in light of the additional evidence (also, if necessary, considering any other claims the Veteran has pending, such as concerning the rating for his mental disorder and for a TDIU).  If the claims for higher ratings for his left and right knee disabilities are not granted to his satisfaction, send him an SSOC concerning these claims and give him an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.  (Any other claim for which an appeal has been perfected also will need to be forwarded on to the Board.)

The Veteran has the right to submit additional evidence and argument concerning the claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KEITH W. ALLEN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



